UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7538


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KAMEL O’MEEK TERRELL,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:14-cr-00330-TDS-1;
1:18-cv-00651-TDS-JEP)


Submitted: February 21, 2019                                 Decided: February 26, 2019


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Kamel O’Meek Terrell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kamel O’Meek Terrell seeks to appeal the district court’s order adopting the

magistrate judge’s recommendation and dismissing his 28 U.S.C. § 2255 (2012) motion

without prejudice. This Court may exercise jurisdiction only over final orders and certain

interlocutory and collateral orders. 28 U.S.C. §§ 1291, 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Because the

district court dismissed without prejudice specifically directing Terrell to file an amended

motion on the proper § 2255 forms, we conclude the district court’s dismissal order is

neither a final judgment nor an appealable interlocutory or collateral order. See Goode v.

Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015). Accordingly, we

dismiss the appeal for lack of jurisdiction.

       In Goode, we remanded to the district court with instructions to allow amendment

of the complaint. Id. at 630. Here, however, the district court already has afforded

Terrell the opportunity to amend. Accordingly, we direct on remand that the district

court, in its discretion, either afford Terrell another opportunity to file an amended

motion or dismiss the motion with prejudice, thereby rendering its dismissal order a final,

appealable judgment.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                          DISMISSED AND REMANDED




                                               2